lN THE UNlTED STATES BANI(RUPTCY COURT
FOR THE DlSTRlCT OF KANSAS

|n re:
Johnnie Brown, ||l Case No.:
Heather J. Brown Chapter 13

Debtor.
l:| Check 'rl this is an amended plan
Amended P|an (e.g., 1stl 2nd)
CHAPTER 13 PLAN

Throughout this plan, the singular word “debtor" means both debtors ifthis is ajoint case.

Creditors: Vour rights may be affected by this plan. Your claim may be reduced, mcdified, or ellminated.

You should read this plan carefully and discuss it with your attorney if you have one. lf you do not have an
attorney, you may wish to consult one.

|f you oppose the p|an's treatment of your claim or any provision of this pian, you or your attorney must hle an
objection to confirmation at least 7 days before the date set for the hearing on confirmation. The Bankruptcy Court
may confirm this plan without further notice if no objection to confirmation is ti|ed. You must file a timely proof of
claim in order to be paid by the Chapter 13 Trustee (“Trustee”) under any plan.

Debtor: You must check one box on each line to state whether the plan includes any of the following
items. For any linel if the “Not lncluded” box is checked. neither box is checked, or both boxes are checked, and
a provision of that type is included in the plan, the provision will be ineffective.

A limit on the amount of a secured claim, set out in Section 10 or 11, which
may result in a partial payment or no payment at all to the secured creditor g |nc|uded m Not lnc|uded
Non-Standard Provisions (see Section 18) [:I included le Not included

mFFECT OF CONF|RMAT|ON

Confirmation of the plan will be deemed a finding by the Bankruptcy Court that debtor has complied
with all of the applicable sections of 11 U.S.C. §§ 1322 and 1325 and that debtor has fulfilled all pre-
confirmation obligations under 11 U.S.C. § 521. Failure to timely object to confirmation of the plan is
deemed consent to the plan. Confirmation of a plan is without prejudice to and does not affect the
standing and ability of a party to object to a proof of clalm, regardless of whether the proof of claim is
filed before or after confirmation of the plan. Al| future statutory references are to the Bankruptcy Code.

3.1 Debtor's annualized current monthly income for debtor’s state and household size:
I:I is below the median and the "App|icab|e Commitment Period” is 3 years.
E is above the median and the “Applicab|e Commitment Period” is 5 years.
3.2 P|an payments will be §625.00 per month.
3.3 P|an payments include the following projected amount being paid pursuant to the means test calculation
from Oflicia| Form 1220-1 and -2: §0.00.
3.4 P|an payments shall be made by:
|:] debtor-pay order directed to debtor OR
E] employer-pay order directed to:

 

 

 

 

Case 19-10497 Doc# 3 Filed 04/01/19 Page 1 of 8

 

 

 

l:j Johnnie Brown, l||'s Employer Heather J. Brown's Employer
Payment order to this employer $ per month Payment order to this employer $625.00 per month
[Name of Employer] Departrnent of Veterans Affairs
Attn Payro|| Office of Regional Counse|
[Addressj Attn Payroli
[City, Sl:ate, Zip] 1201 Wa|nut Street, Ste. 800
Kansas City, MO 64106-2175

 

 

3.5 Additional or varying payments
I:] None. [lf 'None” is checked, the rest of Sectr'on 3.5 need not be completed or repmduced.]
I:l Debtor will make additional or varying payments to the Trustee as specified below. For additional
payments, describe the source, estimated amount, and date of each anticipated payment

mADM|N|STRAT|VE FEES

4.1 The Trustee will be paid up to 10% on all funds received

4.2 Debtor's attorney fees will be paid through the plan as stated below, subject to modification by the Trustee
of the time period over which fees will be paid as necessary to make the plan feasible. Counse| for debtor
reserves the right to submit additional fee applications, but payment is subject to Court approval Debtor consents
to such increases in plan payments as may be necessary to pay any approved additional fees. Al|owed post-
petition attomey fees not paid through the Trustee will not be discharged and shall be paid directly by debtor to
attorney post-discharge

 

 

 

 

 

 

Fees for the case: $3,000.00

Case closing fees: $350.00

Tota| fees paid to date: $750.00

Balance of fees to be paid through the plan: $2,600.00

Number of months over which fees shall be paid: 24

 

l:|The ti|ing fee has been paid OR
|Z| $0.00 has bean paid and $310.00 win ha paid by the Trusiea.

m TAX RE`I'URNS (for the preceding 4 years)

{:| have been filed OR
have not been tiled. Debtor has not filed retums for the following years: 2016 state income tax return
needs to be completed

mDOMESTlC SUPPORT OBLIGATIONS

l‘Domestic Support Obligation” (DSO) is defined by § 101(14A) and encompasses most child support,
maintenance and alimony obligations
§ None. [lf 'Nane” is checked, the rest of Section 7 need not be completed or reproduced.]
l__'l Debtor owes a DSO. (Comp|ete entire section if DSO is owed.)
7.1 Type of DSO owed: The obligation consists of payments that are:
[:| ongoing (post-petition DSO payments)

 

 

 

Case 19-10497 Doc# 3 Filed 04/01/19 Page 2 of 8

7.2 Summary: Beiow is a summary of all Domestic Support Obligations. For DSO payments being made
through the planl the Trustee will pay the amount set out in a proof of claim unless the Court sustains an objection
to the claim.

Name of Recipient l Payee Pre-petition arrears (if any)
$
$

?.3 Ongoing post-petition payments: |f debtor has an existing order under state law to pay a DSO, that
order will continue and the payment will be made directly to the payee in accordance with that order. |f debtor
does not have an existing DSO orderl and intends to pay any DSO through payments to the Trusteel debtor must
specify treatment of the ongoing DSO in the "Non-Standard Provisions" (see Section 18).

7.4 Pre-petition DSO Arrearage: Any pre-petition amount due on a DSO will be:

I:I paid in full through the plan by the Trustee, OR

l:| paid in full directly through an existing order, OR

l:l not paid (and not discharged) because debtor is paying all projected disposable income for a 5 year
period through the plan and the arrearage has been assigned to a governmental unit as defined by

§ 507(3)(1)(5)-

7.5 DSOs and Discharge: Debtor must pay all DSO arrearages and all ongoing DSO payments in
accordance with this plan to be eligible for a discharge.

 

 

-RlORlW CLAIMS OTHER TI'IAN DOMEST|C SUPFORT OBLIGATIONS

 

8.1 General Provision: Debtor will pay all allowed non-DSO priority claims under § 507 without post-petition
interest. The Trustee will pay the amount set out in the creditor’s proof of claim unless the Court sustains an
objection to the claim. lf a priority claim creditor also claims a secured debt, the secured portion will be treated as
a secured claim together with the Trustee's discount rate of interest as of the petition datel except for secured tax
claims. which will be paid interest at the applicable non-bankruptcy rate pursuant to § 511.

8.2 Amounts Owed: Debtor estimates that these non-DSO priority creditors are owed the amounts indicated.

Creditor Estimated Amount Owed
Sedgwick County Treasurer $1,447.00
$

8.3 Discharge: Payment through the Trustee of the principal (and pre-petition interest, if applicabie) due on
allowed pre-petition priority claims will result in a full and total discharge of all debtor’s obligations for those claims
to the extent such debts are not otherwise excepted from discharge pursuant to the Bankruptcy Code.

 

m REL|EF FROM STAY REGARD|NG PROPER'I'Y TO BE SURRENDERED

 

Upon plan contirmation, any stays under § 362(a) and § 1301(a) shall be terminated as to any surrendered
property. This provision does not prevent the earlier termination of the stay by operation of law or by Court order.
Nothing contained in this section operates to permit in personam relief against debtor or to abrogate debtor’s
rights and remedies under non-bankruptcy iaw. The Trustee shall not make distributions to any secured claimant
in this class, including any assignees and successors in interest of the claimant

Property to be Surrendered Creditor with Secured Claim
NONE

 

 

mTREATMENT OF CLAIMS SECURED BY REAL ESTATE

 

[:l None. [lf "None" is checked, the rest of Section 10 need not be completed or reproduced.]

Case 19-10497 Doc# 3 Filed 04/01/19 Page 3 of 8

10.1 Retention and release. Any secured creditor whose debt is secured by real property will retain its lien

pursuant to § 1325(a)(5)
provided however, that en

1322(b)(5)_

and shall be required to release the lien at the time designated by § 1325(a){5);
try of the discharge shall not release a lien that secures a claim being treated under §

10.2 Maintenance of payments and cure of default, if any. [Check one:}

i:l None. [lf 'None” is checked the rest of Section 10.2 need not be completed or reproduced.]

I:| The current contractual installment payments on the secured claims listed below will be maintained
plus any changes required by the applicable contract that are noticed in conformity with applicable rules.
These payments will be disbursed either by the Trustee or directly by debtor, as specified beicw. Any existing
arrearage on a listed claim will be paid in full without post-petition interest through disbursements by the
Trustee on a pro rata basis. The amounts listed on a filed and allowed proof of claim control over any contrary
amounts listed below as to the current installment payment and arrearage. lf a mortgage note is in default on
debtor’s Principal Residence, post-petition payments shall be made through the Trustee in accordance with
D. Kan. LBR 3015(b).2, which is incorporated herein. To the extent any provision of this plan conflicts with
LBR 3015(b).2, the provisions of LBR 3015(b).2 shall control as to the Principal Residence.

 

 

 

 

Creditor Name Street Address of Rea| il Post- Disbursed by Estimated
(and Lien Priority) Estate (check box if petition Trustee Direct Arrearage
Principal Residence) Payment
Credit Union of America 123 Kinkaid $204.75 \:l il $0.00
Homa Paini 123 Kinkaid $1.060.00 |:| i!<` $0.00
Mid American C U 633 W. Kinkaid $500 . 68 X

 

 

 

 

 

 

 

10.3 Real estate claims to which § 506 valuation (cramdown) is applicable. [Check one.]

None. [lf 'None” is checked the rest of Section 10.3 need not be completed or reproduced.]

I:I For each listed claim, the amount of the secured claim will be paid interest at the Trustee's discount
rate in effect on the date the petition was filed except secured tax claims, which will be paid interest at the
applicable non-bankruptcy rate pursuant to § 511. The portion of any allowed claim that exceeds the amount
of the secured claim will be treated as an unsecured claim. For each nongovernmental secured claim listed
below, the amount of the secured claim is set out in the column headed Collatera| Value, which controls over
any contrary amount listed in a proof of claim. For secured claims of governmental units, the amount of a
secured claim set out in an allowed proof of claim controls over any contrary amount listed below. “EMA,”
referenced below, means “estimated monthly amountll Va|uation requires service of the plan in
accordance with Federal Rule of Bankruptcy Procedure 7004.

 

 

Creditor Name Street Address of Real Claim Amount Collateral l llllinimum
land Lien Priority} Estate Value EllilA
$ $ $
$ $ $

 

 

 

 

 

10.4 Real estate claims to be paid in full during the life of the plan

® None. [lf "None' is checked the rest of Section 10.4 need not be completed or repmduced.]

l:l For each listed claim to be paid by the Trustee, the amount of the secured claim will be paid interest at
the Trustee's discount rate in effect on the date the petition was filed, except for secured tax claims, which will
be paid interest at the applicable non-bankruptcy rate pursuant to § 511. lf debtor proposes to pay the real
estate creditor on a pro rata basis with other secured claimsl rather than the fixed monthly amount listed
below, such provision must be included in the Non-Standard Provisions (see Section 18).

 

 

 

Creditor Name Street Address of Real il Principal Month|y Disbursed by
(and Lien Priority) Estate (check box if Balance Payment T te D_
Principal Residence) ms e 'r°°t
ij s s El |Il
l:l s s T ij

 

 

 

 

 

 

 

10.5 Wholly unsecured real estate liens (stripoft)
\:I None. [lf "Ncne" is checked the rest of Section 10.5 need not be completed or reproduced.]

Case 19-10497 Doc# 3 Filed 04/01/19 Page 4 of 8

l:l The following claims shall be treated as unsecured because there is no equity in the property to
secure the claims, These claims are:

 

 

Creditor Name Street Address of Claim Amount Coliateral Senior Lien
(and Lien Priority) Real Estate Value Amount
$ $ $
$ $ $

 

 

 

 

 

m DEBTS SECURED BY PERSONAL PROPERTY

|:l None. [lf “None " is checked the rest of Section 11 need not be completed or reproduced.]

11.1 Lien retention and release

Any secured creditor whose debt is secured by personal property will retain its lien pursuant to § 1325(a)(5)
and shall be required to release the lien at the time designated by § 1325(a)(5), including “910 car’l loan creditors
and “one-year loan” creditors, as defined by the paragraph following § 1325(a)(9).

11.2 Monthly payments

"EMA,’l referenced below, means “estimated monthly amount." Valuatlon requires service of the plan in
accordance with Federal Ru|e of Bankruptcy Procedure 7004. Debtor proposes to pay personal property
secured creditors the minimum EMA listed below from the funds available to pay those claims, after the deduction
of Trustee fees. if the Trustee has suchient funds, the Trustee may pay more than the minimum EMA, lf the
Trustee has insufficient funds to pay the minimum EMA, the Trustee may adjust the payment so long as the claim
will be paid before plan completion. Otherwise, the monthly payments specified below are minimum amounts, and
the actual amount may vary, depending on the amount of the allowed claim.

11.3 interest

For each listed claim, the amount of the secured claim will be paid interest at the Trustee's discount rate in
effect on the date the petition was filed, except for secured tax claims, which will be paid interest at the applicable
non-bankruptcy rate pursuant to § 511 . The interest rate specified in the plan is binding and supersedes the terms
stated in a proof of claim.

11.4 Pre-Confinnatlon Payments

|f debtor proposes to make pre-confirmation payments, the amount stated below will be paid by the Trustee
each month as if the plan were confirmed and will continue to be paid upon confirmation Any pre-conhrmation
payments paid by the Trustee will be credited against the allowed secured claim as though the plan had been
confirmed To receive any pre-confirmation payment, a creditor must file a claim that is allowed.

11.5 General Personal Property Secured Claims

Any non-governmental secured claim listed below (other than “910 car" loan creditors and “one-year loan”
creditors) will be paid the value of the collateral listed below or the amount of the claim, whichever is less, unless
otherwise specified in “Non-Standard Provisions” (see Section 18). The value of collateral listed below controls
over a contrary amount set cut in the proof of claim for a non-governmental secured claim. For secured claims of
governmental units, the amount of a secured claim set out in an allowed proof of claim controls over a contrary
amount listed below. The portion of any allowed claim that exceeds the amount of the secured claim will be
treated as an unsecured claim.

 

 

Creditor Coliateral Debt ' Value Minlmum EMA
Credit Union of America 2009 Linco|n Navigator 5515,951.00 $13.000.00 $200.00
ii $ $

 

 

 

 

11.6 910 Car Loan Creditors: Each “910 car loan” creditor listed below will be paid the amount of the debt
owed unless the creditor agrees to be paid less than the full amount.

 

 

 

 

Creditor Coliateral Debt Minlmum EMA
Credit Union of America 2003 Linco|n Town Car $4,927.00 $75.00
l $ $

 

 

11.7 One-Year Loan Creditors: Each “one-year loan” creditor listed below will be paid the amount of the
debt owed, unless the creditor agrees to be paid less than the full amount.

Creditor Coliateral Debt | Minlmum EMA
$
$

 

 

 

 

€B€£

 

 

Case 19-10497 Doc# 3 Filed 04/01/19 Page 5 of 8

11.7 One-¥ear Loan Creditors: Each “one-year loan” creditor listed below will be paid the amount of the
debt owed unless the creditor agrees to be paid less than the full amount

 

Creditor Coliateral Debt Minlmum EMA
$ $
$ $

 

 

 

 

 

STUDEN'I' LOAN OBLIGATlONS

Student loan debt will survive the bankruptcy and is excepted from discharge unless debtor files an adversary
proceeding to determine the dischargeability of that debt and prevails on the merits

 

Section 13: EXECUTORY CONTRACTS AND UNEXP|RED LEASES

 

Debtor assumes the executory contracts and unexpired leases listed below and will pay directly to the
respective creditor any pre-petition arrearage and post-petition payments All other executory connects and
unexpired leases are rejected

 

 

Creditor Description of Contract or Lease
Nebraska Fumiture Gas range
We|ls Fargo Living room furniture
T-Mobile Ce|| phone
Senseney Music Trumpet

 

 

mGENERAL UNSECURED CRED|'I'ORS

General unsecured claims will be paid after all secured claims and ali other unsecured claims, including
administrative, priority, and separate class claims, in an amount not less than the amount those creditors would
receive if the estate of debtor were liquidated under chapter 7.

mEST lNTEREST OF CRED|TORS TEST

Debtor represents that the property listed below would have the specified liquidation value if it were
administered in a chapter 7 case. [l_ist property and explain how the computation of the liquidation value was
made, or attach a separate document explaining computation.]

a. Tota| liquidation value: $6,093.39
b. Explanation of calculation:

 

 

sEE Ai'rAcHEo

Ail property of the estate will vest in debtor
at discharge or dismissal of the case, OR

 

Case 19-10497 Doc# 3 Filed 04/01/19 Page 6 of 8

SECT|ON 15: BEST lNTEREST OF CRED|TDRS TEST

$43,000 Rental home - 633 Kinkaid, Wichita, KS
500 2003 Chevy Suburban
500 2002 l.incoln Town Car
115 Bank account
300 Moped
500 Sports equipment
$44,815
.20 Trustee fee and liquidation expense
$ 8,963
$44,815
~ _S.B
$35,852

- 29,758.61 Debt

$ 6,093.39

Case 19-10497 Doc# 3 Filed 04/01/19 Page 7 of 8

I:I at confirmation
[lf neither box is checked it will be deemed that vesting will occur at discharge or dismissal of the case.]

mSEPARATE CI.ASS CREDITORS

E| None. [lf neither box is checked it will be deemed that no separate class creditors exist lf there are no
separate class creditors the rest of Section 17 need not be completed orreproduced.] OR
i:l The creditors Hsted below are separate class creditors:

Creditor l Debt
$
$

17.1 Separate class creditors will be treated as follows:

_NON-STANDARD PROV|SIONS

P_.ny Non-Standard Provision placed elsewhere in the plan is void. To the extent a Non-Standard Provision
contlicts with any other plan provision, the Non-Standard Provision controls
This plan has no Non-Standancl Provisions.

I:l This plan has Non-Standard Provisions [Specify section number and topic heading the Non-Standard
Provision modifies or affects. if any.]:

 

 
 
  
 

° atu (optional if plan signed by counse|) , l
nnie Broé, ||l, ' §§eatherJ. Brown_

ohnnie Brown, |ll Heather J. Brown
Dated: 03125l2019 Dated: 03l25i2019

 
  
 

Respectfull sub `

./ . -
s/ David Lund ”
David Lund
KS Supreme Ct. #11618
727 N. Waco. Ste. 565
P O Box 635
Wichita. KS 67201

Phone: 316-265-6600

Fax: 31 6-265-0088

Emaii: dlund@lundlawoffice.com
Attomey for Debtor

By filing this dccument. debtor, if not represented by an attorney, or the attorney for debtor, certifies that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the District of
Kansas Locai Form plan. other than any provision included in Section 18, 'Non-Standard Provisions."

Case 19-10497 Doc# 3 Filed 04/01/19 Page 8 of 8

